STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     November 2, 2017
              Plaintiff-Appellee,                                    9:00 a.m.

v                                                                    No. 325782
                                                                     Wayne Circuit Court
GARY PATRICK LEWIS,                                                  LC No. 14-006454-FH

              Defendant-Appellant.


                                          ON REMAND

Before: TALBOT, C.J., and MURRAY and SERVITTO, JJ.

PER CURIAM.

        Defendant was convicted by a jury of four counts of third-degree arson, MCL 750.74,
and one count of second-degree arson, MCL 750.73(1). The trial court sentenced defendant, as a
fourth habitual offender, MCL 769.12, to 17 to 30 years’ imprisonment for each conviction. On
appeal, we vacated defendant’s convictions and remanded for a new trial on the basis that the
denial of counsel at defendant’s preliminary examination amounted to a structural error requiring
automatic reversal. People v Lewis, unpublished opinion per curiam of the Court of Appeals,
issued July 21, 2016 (Docket No. 325782), pp 3, 10, vacated in part and remanded ___ Mich ___
(2017). However, the Michigan Supreme Court reversed our judgment and remanded for
application of the harmless-error standard. People v Lewis, ___ Mich ___, ___; ___ NW2d ___
(2017) (Docket No. 154396); slip op at 8, 11. For the reasons stated herein, we affirm
defendant’s convictions, holding that any error resulting from the denial of counsel at his
preliminary examination was harmless, but remand to the trial court for a determination
regarding whether, in light of People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015), it
would have imposed a materially different sentence.

                                 I. FACTS AND PROCEDURE

       In our earlier opinion, we stated the relevant facts as follows:

               At the start of defendant’s preliminary examination, the trial court asked
       defendant to state his full name on the record. In response, defendant stated, “I’m
       not talking. I don’t have no attorney. This man disrespecting me. You all
       violating my rights. I’m through with it. I’m through with it.” The trial court
       then stated that it had appointed lawyers for defendant on multiple occasions, that
                                                -1-
       defendant had indicated his displeasure with each of the lawyers that were
       appointed, and that defendant had in fact grieved each of the prior counsel.

               In light of this, the trial court found that defendant had “elected that he
       would prefer not to have a lawyer to represent him and we’re going to proceed.”
       In response, defendant stated, “I never said that.” The trial court then reiterated
       that the preliminary examination would proceed and that defendant’s former trial
       counsel, Brian Scherer, would act as stand-by counsel.

              As the prosecution called Mollison Folson to testify, defendant stated,
       “I’m not going to participate in this legal bullshit.” The court then warned
       defendant that he would be expelled from the courtroom if he continued his
       outburst. Defendant continued to interrupt the court while using profane
       language, so the trial court expelled defendant from the courtroom. After
       defendant was removed, the trial court told Scherer that he was free to leave as
       well. The court then continued with the preliminary examination, and after
       hearing testimony from six witnesses, the trial court held that there was sufficient
       probable cause to bind defendant over for trial. [Lewis, unpub op at 1-2.]

        As provided above, defendant was subsequently convicted of four counts of third-degree
arson and one count of second-degree arson following a jury trial, and appealed as of right.
Bound by Michigan caselaw holding that the complete deprivation of counsel at a critical stage
of a criminal proceeding requires automatic reversal, we concluded in our prior opinion that
because defendant was denied counsel at his preliminary examination, a critical stage of the
proceedings, reversal of his convictions was required. Lewis, unpub op at 3, 10. However, the
two-judge majority in that opinion, citing the United States Supreme Court’s decision in
Coleman v Alabama, 399 U.S. 1, 11; 90 S. Ct. 1999; 26 L. Ed. 2d 387 (1970), expressed the belief
that the deprivation of counsel at a critical stage of a criminal proceeding should not always
require reversal, and that harmless-error review should apply where the deprivation does not
affect the entire proceedings. Id. at 4-5.

       The Supreme Court agreed, relying on Coleman to reverse our judgment and hold that a
claim of error based on the deprivation of counsel at a preliminary examination is subject to
harmless-error review. Lewis, ___ Mich at ___; slip op at 7-8, 11.1 It then directed us, on
remand, to consider “the substantive criteria or the procedural framework that should attend”
harmless-error review, and apply that standard to the facts at issue. Id. at ___; slip op at 10-11.




1
 Specifically, our Supreme Court stated: “Although it is short on explanation for its remedy, the
[Coleman] Court plainly held that the deprivation of counsel at a preliminary examination is
subject to harmless-error review under the federal Constitution. Accordingly, we apply that
decision . . . .” Lewis, ___ Mich at ___; slip op at 7 (citations omitted).


                                                -2-
                               II. HARMLESS-ERROR REVIEW

        With regard to the procedural framework that should be applied, for preserved2 non-
structural constitutional errors, the prosecution must prove that the error was harmless beyond a
reasonable doubt. People v Carines, 460 Mich. 750, 774; 597 NW2d 130 (1999). However,
determining the substantive criteria that should attend harmless-error review under these
circumstances – where a defendant has been denied counsel at a preliminary examination – is
more difficult. The Supreme Court admitted that it was uncertain “about just how a court is to
evaluate the effect of this error on a verdict,” Lewis, ___ Mich at ___; slip op at 8, but provided
“guideposts,” stating:

       At each extreme, we know what is not permitted. At one end, a court may not
       simply presume, without more, that the deprivation of counsel at a preliminary
       examination must have caused the defendant harm. Although consistent with the
       presumption accorded to the complete denial of counsel at some other stages of a
       criminal proceeding, such an approach would be treating the error as structural – a
       result foreclosed by Coleman. Neither, however, may we presume the opposite. .
       . . Coleman does not permit us to presume that a defendant, who was ultimately
       convicted at an otherwise fair trial, suffered no harm from the absence of counsel
       at his preliminary examination. And that is true even if no evidence from the
       preliminary examination was used at trial, and even if defendant waived no rights
       or defenses because of the absence of counsel at the preliminary examination.
       [Id. at ___; slip op at 9 (citations omitted).]

Thus, contrary to the dicta in our earlier opinion, Lewis, unpub op at 3-5, we cannot conclude
that the error here was harmless simply because defense counsel conceded that no evidence from
the preliminary examination was used at trial, and no rights or defenses were waived by
defendant’s lack of participation in the preliminary examination.

        The United States Supreme Court’s decision in Coleman provides further guidance.
There, the Court identified four reasons that having counsel at a preliminary hearing may be
essential to protecting a defendant’s rights:

       First, the lawyer’s skilled examination and cross-examination of witnesses may
       expose fatal weaknesses in the State’s case that may lead the magistrate to refuse
       to bind the accused over. Second, in any event, the skilled interrogation of
       witnesses by an experienced lawyer can fashion a vital impeachment tool for use
       in cross-examination of the State’s witnesses at the trial, or preserve testimony
       favorable to the accused of a witness who does not appear at the trial. Third,
       trained counsel can more effectively discover the case the State has against his
       client and make possible the preparation of a proper defense to meet that case at


2
  In our prior opinion, we concluded that, despite defendant’s conduct at the preliminary
examination, defendant did not forfeit his argument regarding the denial of counsel because the
prosecution failed to raise the issue on appeal. Lewis, unpub op at 3 n 4.


                                                -3-
       the trial. Fourth, counsel can also be influential at the preliminary hearing in
       making effective arguments for the accused on such matters as the necessity for
       an early psychiatric examination or bail. [Coleman, 399 U.S. at 9.]

These factors have been used by other courts to determine whether the deprivation of counsel at
a preliminary hearing amounted to harmless error. See, e.g., State v Canaday, 117 Ariz 572,
575-576; 574 P2d 60 (1977); State v Brown, 279 Conn 493, 510; 903 A2d 169 (2006);3 People v
Eddington, 77 Mich. App. 177, 190-191; 258 NW2d 183 (1977).

        Additionally, in her concurring opinion in this case, Justice McCormack opined that
counsel’s presence at the preliminary examination may be essential to negotiating plea deals.
Lewis, ___ Mich at ___ (MCCORMACK, J., concurring); slip op at 2. And defendant suggests, in
his brief on remand,4 that counsel could discover the need to file pretrial motions at a preliminary
examination. Based on the foregoing, we conclude that to determine whether the denial of
counsel at a preliminary examination amounts to harmless error, courts must consider the factors
discussed in Coleman, as well as any other factors relevant to the particular case, including the
lost opportunity to negotiate a plea deal, and any prejudice resulting from the failure to file
pretrial motions.

           III. APPLICATION OF HARMLESS-ERROR REVIEW TO THE FACTS

      Turning to the specific facts at issue and the arguments raised by defendant on remand,
we hold that any error resulting from the denial of counsel at defendant’s preliminary
examination was harmless beyond a reasonable doubt.

        Looking to the first Coleman factor, defendant appears to argue that counsel could have
objected to his bindover on the basis that no evidence was presented regarding the “condition of
the buildings” he was accused of damaging, or that the house on Russell Street qualified as a
dwelling. However, a review of the preliminary examination transcript and the relevant law
makes clear that no such arguments by counsel would have altered the court’s decision to bind
defendant over for trial. Defendant fails to explain what he means by the “condition of the
buildings,” but assuming that he is referring to the element of both second- and third-degree
arson requiring that a defendant burn, damage, or destroy buildings or dwellings by fire or
explosives to be convicted, MCL 750.73(1); MCL 750.74(1)(a), the prosecution presented
testimony at the preliminary examination regarding fires at each address. Further, defendant was
convicted of third-degree arson for 20527 Russell Street, which in contrast to second-degree




3
 We recognize that caselaw from foreign jurisdictions is not precedentially binding in Michigan,
but it may be considered persuasive. People v Blanton, 317 Mich. App. 107, 122 n 6; 894 NW2d
613 (2016).
4
 On remand, this Court granted defendant’s motion to file a supplemental brief. People v Lewis,
unpublished order of the Court of Appeals, entered August 28, 2017 (Docket No. 325782).


                                                -4-
arson (requiring that damage be done to a dwelling for conviction), requires only that damage be
done to buildings or structures.5

         Moreover, this Court has held that “the presentation of sufficient evidence to convict at
trial renders any erroneous bindover decision harmless.” People v Bennett, 290 Mich. App. 465,
481; 802 NW2d 627 (2010). Although “Coleman does not permit us to presume that a
defendant, who was ultimately convicted at an otherwise fair trial, suffered no harm from the
absence of counsel at his preliminary examination[,]” Lewis, ___ Mich at ___; slip op at 9, it is
relevant to our consideration of the first Coleman factor. Given that defendant was convicted at
trial on the basis of sufficient evidence, the possibility that counsel could have detected
preclusive flaws in the prosecution’s probable-cause showing is moot.

        Defendant’s arguments with regard to the second Coleman factor are no more persuasive.
He asserts that he had no opportunity for cross-examination at the preliminary examination
because the court precluded his participation, and that as a result, witnesses were never asked to
provide a description of the person they saw committing the crimes, making impeachment
impossible. But “[a] defendant’s opportunity to cross-examine witnesses at a preliminary
hearing is only a limited one.” Canaday, 117 Ariz at 576. See also Adams v Illinois, 405 U.S.
278, 282; 92 S. Ct. 916; 31 L. Ed. 2d 202 (1972) (recognizing limitations on the use of preliminary
hearings for discovery and impeachment purposes). And although defendant was unrepresented
at the preliminary examination, he was appointed new counsel at the next hearing, who it appears
was given a transcript of the preliminary examination. This newly-appointed counsel could have
used the transcript for impeachment at trial. See Thomas v Kemp, 796 F2d 1322, 1327 (CA 11,
1986) (concluding that the absence of counsel at a preliminary hearing was harmless error where,
inter alia, the defendant’s “counsel had access to the transcript of the preliminary hearing
because he used the transcript to impeach the testimony of the State’s main witnesses”).

        Further, defendant’s argument that testimony about the perpetrator’s identity at the
preliminary examination would have been useful at trial for impeachment purposes, is purely
speculative. Defendant references inconsistencies between the witnesses’ descriptions at trial,
but the jury heard this testimony, as well as defense counsel’s closing argument calling attention
to the inconsistencies, and still voted to convict. See Ditch v Grace, 479 F3d 249, 257 (CA 3,
2007) (concluding “that the denial of counsel ultimately did not have a substantial or injurious
effect on the jury’s ultimate verdict” because “[t]here was substantial evidence of guilt, and the
jury was well-apprised of the weaknesses in [the witness’s] identification testimony[,]” despite
the fact that trained counsel could have conducted a cross-examination of the witness at the


5
    Specifically, MCL 750.74 provides, in pertinent part:
         (1) Except as provided in sections 72 and 73, a person who does any of the
         following is guilty of third degree arson:

         (a) Willfully or maliciously burns, damages, or destroys by fire or explosive any
         building or structure, or its contents, regardless of whether it is occupied,
         unoccupied, or vacant at the time of the fire or explosion.



                                                 -5-
preliminary hearing to expose weaknesses in his testimony and for use as an impeachment tool at
trial). 6

        With respect to the third Coleman factor, defendant argues that his inability to cross-
examine witnesses at the preliminary examination hampered his pretrial discovery, but fails to
identify any evidence used at trial that counsel could have discovered by virtue of participation
in the preliminary examination. And neither the fourth Coleman factor, nor the additional factor
identified by Justice McCormack, affect our determination that the deprivation of counsel at
defendant’s preliminary examination was harmless error. Defendant does not argue that counsel
could have requested an early psychiatric evaluation, and the record establishes that he was
referred to the Forensic Center before the preliminary examination. Further, defendant lost no
opportunity to negotiate a plea deal because he lacked counsel. At the August 8, 2014 hearing,
the prosecutor stated that the plea deal offered to defendant would be available until the final
conference.

        Defendant’s additional arguments related to the specific circumstances of his case also
fail. He asserts first that he was denied the defense of misidentification because counsel could
have moved for a corporeal lineup at the preliminary examination based on the fact that Folson
had identified someone other than defendant in a photographic lineup. Folson was not, however,
the only witness who identified defendant at the preliminary examination. Lieutenant Jamel
Mayers testified that he apprehended defendant, who matched the description provided by
Folson, and Lieutenant Daniel Richardson testified that he also apprehended defendant, who
matched the description provided by Ronnie Blanton. Moreover, defendant merely speculates
that the result of a corporeal lineup would have been favorable to his defense. But as we
concluded in our earlier opinion, the use of a photographic lineup instead of a corporeal lineup
did not affect defendant’s substantial rights. Lewis, unpub op at 6-7.

        Defendant also argues that counsel could have questioned the officers about the lighters
and moved to suppress them if they were lost, asserting that the lighters were incapable of
starting a fire. However, he fails to explain what such questioning would have revealed, and it is
unclear how or why counsel would have moved to suppress lost items. Moreover, counsel
appointed for defendant at the next hearing could have filed a motion to suppress such evidence
before trial, but chose not to do so. And regardless, no prejudice could have resulted from the
failure to suppress the lighters because they were not introduced at trial. Instead, photographs of
the lighters were introduced, and defendant does not argue that the photographs were improperly
admitted.

        We note further that, as in Canaday, defendant was appointed new counsel at the hearing
after the preliminary examination. Neither his newly appointed counsel, nor his counsel at trial,
ever argued that defendant was prejudiced by the denial of counsel at the preliminary
examination. This suggests that neither defendant, nor his attorneys, “immediately perceived


6
  We note that, unlike in Ditch, it cannot be said that the evidence of guilt at trial was substantial.
The only evidence linking defendant to the crimes, other than the identifications, were the
lighters found in his pocket. Nonetheless, the jury found defendant guilty.


                                                 -6-
any prejudice” stemming from defendant’s failure to be represented at the preliminary
examination. Canaday, 117 Ariz at 575.

        Based on the foregoing, we hold that any error resulting from the denial of counsel at
defendant’s preliminary examination was harmless beyond a reasonable doubt. Accordingly, we
affirm his convictions.

                                       IV. SENTENCING

        Because we conclude that the deprivation of counsel at the preliminary examination was
harmless error, we must address the sentencing issue raised by defendant on appeal. See Lewis,
___ Mich at ___; slip op at 11 (“If the Court of Appeals concludes that the error was harmless, it
must also address the sentencing issue raised in defendant’s brief in that Court.”). Prior record
variable (PRV) 5 was scored correctly, but defendant was sentenced before our Supreme Court
decided Lockridge, and the facts used to score offense variable (OV) 9 were not found beyond a
reasonable doubt by the jury or admitted by defendant. Thus, the mandatory application of the
guidelines at sentencing violated defendant’s Sixth Amendment rights. And because the scoring
affected the sentencing guidelines range, defendant is entitled to a remand to the trial court for a
determination regarding whether it would have imposed a materially different sentence but for
the unconstitutional restraint on its sentencing discretion. See Lockridge, 498 Mich. at 395-397,
399.

                                       V. CONCLUSION

        We affirm defendant’s convictions, holding that any error resulting from the denial of
counsel at his preliminary examination was harmless, but remand to the trial court for a
determination regarding whether it would have imposed a materially different sentence. We do
not retain jurisdiction.



                                                             /s/ Michael J. Talbot
                                                             /s/ Christopher M. Murray
                                                             /s/ Deborah A. Servitto




                                                -7-